Name: Commission Delegated Regulation (EU) 2015/791 of 27 April 2015 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development
 Type: Delegated Regulation
 Subject Matter: economic geography;  EU finance;  economic policy;  regions and regional policy;  cooperation policy
 Date Published: nan

 22.5.2015 EN Official Journal of the European Union L 127/1 COMMISSION DELEGATED REGULATION (EU) 2015/791 of 27 April 2015 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (1), and in particular Article 58(7) thereof, Whereas: (1) Article 19(1) of Council Regulation (EU, Euratom) No 1311/2013 (2) provides for a revision of the multiannual financial framework in the event of the adoption after 1 January 2014 of programmes under shared management for, inter alia, the European Agricultural Fund for Rural Development in order to transfer to subsequent years, in excess of the corresponding expenditure ceilings, allocations not used in 2014. (2) The rural development programmes of Bulgaria, the Czech Republic, Ireland, Greece, Spain, Croatia, Italy, Cyprus, Luxembourg, Hungary, Malta, Romania, Sweden and certain regional programmes of Belgium, Germany, France and the United Kingdom were not ready for adoption by the end of 2014. (3) Regulation (EU, Euratom) No 1311/2013 has been revised accordingly by Council Regulation (EU, Euratom) 2015/623 (3) transferring, for the European Agricultural Fund for Rural Development, the corresponding unused 2014 allocations into 2015 and 2016 expenditure ceilings. (4) Annex I to Regulation (EU) No 1305/2013, which lays down the breakdown of Union support for rural development for the period 2014 to 2020, should therefore be amended accordingly. (5) As this Regulation is essential for a smooth and timely adoption of rural development programmes, it is appropriate that it enters into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 1305/2013 is replaced by the text in Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 487. (2) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (3) Council Regulation (EU, Euratom) 2015/623 of 21 April 2015 amending Regulation (EU, Euratom) No 1311/2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 103, 22.4.2015, p. 1). ANNEX ANNEX I BREAKDOWN OF UNION SUPPORT FOR RURAL DEVELOPMENT (2014 TO 2020) (current prices in EUR) 2014 2015 2016 2017 2018 2019 2020 TOTAL 2014-2020 Belgium 40 855 562 97 243 257 109 821 794 97 175 076 97 066 202 102 912 713 102 723 155 647 797 759 Bulgaria 502 807 341 505 020 057 340 409 994 339 966 052 339 523 306 338 990 216 2 366 716 966 Czech Republic 470 143 771 503 130 504 344 509 078 343 033 490 323 242 050 321 615 103 2 305 673 996 Denmark 90 287 658 90 168 920 136 397 742 144 868 072 153 125 142 152 367 537 151 588 619 918 803 690 Germany 664 601 903 1 498 240 410 1 685 574 112 1 404 073 302 1 400 926 899 1 397 914 658 1 394 588 766 9 445 920 050 Estonia 103 626 144 103 651 030 111 192 345 122 865 093 125 552 583 127 277 180 129 177 183 823 341 558 Ireland 469 633 941 469 724 442 313 007 411 312 891 690 312 764 355 312 570 314 2 190 592 153 Greece 907 059 608 1 007 736 821 703 471 245 701 719 722 700 043 071 698 261 326 4 718 291 793 Spain 1 780 169 908 1 780 403 445 1 185 553 005 1 184 419 678 1 183 448 718 1 183 394 067 8 297 388 821 France 4 353 019 2 336 138 618 2 363 567 980 1 665 777 592 1 668 304 328 1 671 324 729 1 675 377 983 11 384 844 249 Croatia 448 426 250 448 426 250 282 342 500 282 342 500 282 342 500 282 342 500 2 026 222 500 Italy 2 223 480 180 2 231 599 688 1 493 380 162 1 495 583 530 1 498 573 799 1 501 763 408 10 444 380 767 Cyprus 28 341 472 28 345 126 18 894 801 18 892 389 18 889 108 18 881 481 132 244 377 Latvia 138 327 376 150 968 424 153 066 059 155 139 289 157 236 528 159 374 589 161 491 517 1 075 603 782 Lithuania 230 392 975 230 412 316 230 431 887 230 451 686 230 472 391 230 483 599 230 443 386 1 613 088 240 Luxembourg 21 385 468 21 432 133 14 366 484 14 415 051 14 464 074 14 511 390 100 574 600 Hungary 742 851 235 737 099 981 488 620 684 488 027 342 487 402 356 486 662 895 3 430 664 493 Malta 20 905 107 20 878 690 13 914 927 13 893 023 13 876 504 13 858 647 97 326 898 Netherlands 87 118 078 87 003 509 118 496 585 118 357 256 118 225 747 118 107 797 117 976 388 765 285 360 Austria 557 806 503 559 329 914 560 883 465 562 467 745 564 084 777 565 713 368 567 266 225 3 937 551 997 Poland 1 569 517 638 1 175 590 560 1 193 429 059 1 192 025 238 1 190 589 130 1 189 103 987 1 187 301 202 8 697 556 814 Portugal 577 031 070 577 895 019 578 913 888 579 806 001 580 721 241 581 637 133 582 456 022 4 058 460 374 Romania 1 723 260 662 1 751 613 412 1 186 544 149 1 184 725 381 1 141 925 604 1 139 927 194 8 127 996 402 Slovenia 118 678 072 119 006 876 119 342 187 119 684 133 120 033 142 120 384 760 120 720 633 837 849 803 Slovakia 271 154 575 213 101 979 215 603 053 215 356 644 215 106 447 214 844 203 214 524 943 1 559 691 844 Finland 335 440 884 336 933 734 338 456 263 340 009 057 341 593 485 343 198 337 344 776 578 2 380 408 338 Sweden 386 944 025 378 153 207 249 386 135 249 552 108 249 710 989 249 818 786 1 763 565 250 United Kingdom 475 531 544 848 443 195 851 819 320 755 518 938 755 301 511 756 236 113 756 815 870 5 199 666 491 Total EU-28 5 264 723 001 18 149 536 729 18 650 559 495 14 337 975 697 14 347 801 509 14 297 087 137 14 299 825 797 99 347 509 365 Technical assistance (0,25 %) 34 130 699 34 131 977 34 133 279 34 134 608 34 135 964 34 137 346 34 138 756 238 942 629 Total 5 298 853 700 18 183 668 706 18 684 692 774 14 372 110 305 14 381 937 473 14 331 224 483 14 333 964 553 99 586 451 994